UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-7084


DARRYL BOYNES, JR.,

                    Petitioner - Appellant,

             v.

JOE COAKLEY,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00079-GMG)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Boynes, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darryl Boynes, Jr., a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on Boynes’ 28 U.S.C.

§ 2241 (2012) petition. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Boynes’ informal brief does not

challenge the basis for the district court’s disposition, Boynes has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, although we grant leave to

proceed in forma pauperis, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2